     Case 2:19-cv-06371-GW-AGR Document 19-3 Filed 09/12/19 Page 1 of 3 Page ID #:267




1      ANDERSON & JUNG
       J. Daniel Jung, Esq. (SBN 243436)
2      Thomas Valfrid Anderson, Esq. (SBN 125006)
       21600 Oxnard St., Suite 1030
3      Woodland Hills, CA 91367
       (310) 592-1289
4            Attorneys for Julia G. Durward
5
6
7
8                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
9                               WESTERN DIVISION - LOS ANGELES
10
                                                 Case No.: 2:19-CV-06371-GW (AGRx)
11     Julia G. Durward,
                                                 DECLARATION OF JULIA G. DURWARD
12                 Plaintiff,                    IN SUPPORT OF PLAINTIFF’S
             v.                                  OPPOSITION TO DEFENDANT ONE
13                                               TECHNOLOGIES, LLC’S MOTION TO
       One Technologies LLC, and DOES            DISMISS FOR LACK
14     1-50, inclusive,                          OF PERSONAL JURISDICTION
                                                 PURSUANT TO FED. R. CIV. P.
15           Defendants.                         12(b)(2)
16                                               Date:               October 3, 2019
                                                 Time:               8:30 a.m.
17                                               Courtroom:          9D
18                                               Action Filed:       June 17, 2019
                                                 Removal:            July 23, 2019
19                                               Trial Date:         None set
20                                               Hon. Judge George Wu
                                                 Courtroom 9D
21
22           I, Julia G. Duward, declare as follows:
23     1.    I am over eighteen years of age and am a resident of California.
24     2.    The following facts are based on my personal knowledge, except as to those stated
25           on information and belief, and as to those matters, I believe them to be true. If
26           called as a witness, I could and would testify competently and truthfully to them
27           under oath.
28

       19-CV-06371-GW (AGRx)                                       DURWARD DECLARATION
                                                  -1-
     Case 2:19-cv-06371-GW-AGR Document 19-3 Filed 09/12/19 Page 2 of 3 Page ID #:268




1      3.    I do not know any attorneys in Texas.
2      4.    I have never been to Texas.
3      5.    I do not know anyone in Texas.
4      6.    It would be a hardship for me to travel to Texas.
5
6            I declare under penalty of perjury that the foregoing is true and correct.
7
8            Executed on September 11, 2019, at Los Angeles, California
9
10
11
12
                                                     Julia G. Durward
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       19-CV-06371-GW (AGRx)                                       DURWARD DECLARATION
                                                  -2-
Case 2:19-cv-06371-GW-AGR Document 19-3 Filed 09/12/19 Page 3 of 3 Page ID #:269
